Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-16 recite an apparatus.  However, the sole element in the claim 1, “the control unit” lacks any support in the specification to illustrate that it is a hardware element.  Therefore, claims 1-16 lack any hardware element to constitute an apparatus as claimed.  
Claim 17 recites a series of steps.  However, it fails to tie with any machine or hardware element. In Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing."
Claim 18 recite a computer program.   It refers to a software program and lacks any hardware element. Thus, they fail into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Claims 1, 17 and 18 recites apparatus or method or computer program instruction accepts (accepting) a designation of a variable of interest among multiple variables including…; outputs (outputting) first information indicating a strength of a relation between the variable of interest and combinations…
Claim 2 recites outputting a graph in which variables are expressed as node...  
Claim 3 recites outputting a graph containing variable of interest... 
Claim 4 recites selecting the explanatory variables from variables connected to the variable of interest by the links in the graph...  
Claim 5 recites the explanatory variables are designated by a node selection operation... 
Claim 6 recites accepting a designation of the number of the explanatory variables included in the combinations of the explanatory variables... 

Claim 8 recites outputting the combinations of the explanatory variables and the first information related to the combinations in correlation with each other... 
Claim 9 recites outputting information indicating a predetermined number of combinations of explanatory variables selected...  
Claim 10 recites accepting a designation of the predetermined number...  
Claim 11 recites the first information is a value indicating a strength of a relation...  
Claim 12 recites outputting second information indicating a relation between candidate values of the respective explanatory variables... 
Claim 13 recites the second information is a conditional probability table, a joint probability table, a cross-tabulation table, or a multiple regression equation... 
Claim 14 recites a graph containing the third information that is an index of a relation between two variables is displayed in correlation with the link...  
Claim 15 recites a statistic on the third information indicating a correlation or cause-effect relation…
Claim 16 recites the first information as a value calculated based on entropy, an amount of mutual information, a correlation coefficient...
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information which can all be done without any specialized machine. 
For example, regarding Claims 1, 17, 18, a human or person can receive or accept a variable of interest for example, price, quantity, color, brand, etc, and record it on paper by pen; output or write down the indication or indicator how strong correlation (e.g. preference, relevancy, etc) between the variables on paper by pen.  Regarding Claim 2, a human or a person can draw or output a graph on paper in which 
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 1 and 18 only recites an apparatus and a computer program for performing steps of Claim 17.  A control unit which perform generic computer functions such as accepting variables and outputting information. Notably, the claimed elements considered individually and in combination, do not integrate the abstract idea into a practical application.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1, 17, 18 lack any practical application and 
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). 
In this case, the insignificant limitations are identified as follows at Step 2B.
o             Claims 1, 17, 18, for example, contain an insignificant pre-solution activity of “accepting a designation of a variable of interest among multiple variables” and an insignificant post-solution activity (“outputs first information indicating a strength of a relation”).
o             Claim 5 contains only insignificant field-of-use limitations (talking about the explanatory variables are designated by a node selection operation in the graph.)
o             Claim 6 contains an insignificant pre-solution activity of “accepts a designation of the number of the explanatory variables included in the combinations of the explanatory variables”.

o             Claim 11 contains insignificant field-of-use limitations (talking about the first information is a value indicating a strength of a relation)
o             Claim 12 contains an insignificant post-solution activity (“outputs second information indicating a relation between candidate values of the respective explanatory variables…”).
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions”); Alice, 573 U.S. at 224-26. The claimed “control unit”, “processing method”, “computer program” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-18 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces."
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788).
Regarding Claim 1, Paunonen et al. (2014/0336788) discloses an information processing apparatus comprising:
a control unit that accepts a designation of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables (“variables related to the selected variable of interest”, abstract; “receiving…plurality of variables as variable of interest for real time analysis”, paragraphs [0016], [0022]; “plurality of variables of the collected process data”, paragraph [0017]), and 
outputs first information indicating a strength of a relation (“analyzing and display….relationships between said variables of interest and])  said at least one explanatory variable”, paragraph [0018]) between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables (“at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0017]).
As discussed above, Paunonen discloses plurality of variables but does not explicitly disclose three or more variables.  However, since Paunonen discloses “plurality” of variables that would suggest or overlap three or more variables, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided three or more variables in order to include more data in the analysis. 
Claims 17 and 18 are rejected similarly as discussed above.
Regarding Claim 2, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit outputs a graph (figures 6F, 7A, 7B) in which variables are expressed as nodes (paragraphs [0105] to [0109]) and correlations or cause-effect relations (“strong mutual 
Regarding Claim 3, Paunonen discloses the information processing apparatus according to claim 2, wherein the variable of interest is designated by a node selection operation in the graph (“operator selecting a key variable”, abstract).
Regarding Claim 4, Paunonen discloses the information processing apparatus according to claim 2, wherein the control unit selects the explanatory variables from variables connected to the variable of interest by the links in the graph or from variables (“a hierarchical variable presentation having said variable of interest at root and said at least one explanatory variable at a branch”, paragraph [0027]) estimated to be a cause of the variable of interest or variables estimated not to be a result of the variable of interest among variables connected to the variable of interest by the links in the graph (“analyzing a predicted impact of said at least one explanatory variable and said variable of interest on each other using said hierarchical presentation or presentations of statistical models”, paragraph [0031])
Regarding Claim 5, Paunonen discloses the information processing apparatus according to claim 2, wherein the explanatory variables are designated by a node selection operation in the graph. 
“selecting…among said plurality of variables of the collected process data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0017]; “selecting… among said plurality of variables of the operating data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0024]; “selecting as a primary explanatory variable the one of said plurality of variables that best describes the variable of interest in terms of the statistical criterion”, paragraph [0043]).
Regarding Claim 6, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit accepts a designation of the number of the explanatory variables included in 
Regarding Claim 7, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit arranges and outputs the combinations of the explanatory variables in order based on a magnitude correlation of the first information related to the combinations of the explanatory variables (“… the strong mutual correlation between explanatory variables… only one of these variables with strong mutual correlation is selected, … The variable selection by using relative entropy as a measure has the purpose is to select the most representative variables that explain the variation in the variable of interest…”, [0080]; “When the first explanatory variable has been selected, we can add more explanatory variables…important to take into account the variables that already have been selected. Also here, we will test all input variables and calculate the relative change in entropy”, paragraph [0141].  Noted that the later explanatory variables are selected after selecting first explanatory variable).
Regarding Claim 8, Paunonen discloses the information processing apparatus according to claim 7, wherein the control unit outputs the combinations of the explanatory variables and the first information related to the combinations in correlation with each other (“… evolves from the strong mutual correlation between explanatory variables. According to an exemplary embodiment of the invention, only one of these variables with strong mutual correlation is selected…”, “in variable selection a large correlation from inputs to output”, paragraph [0083])
Regarding Claim 11, Paunonen discloses the information processing apparatus according to claim 7, wherein the first information is a value indicating a strength of a relation (“… the strong mutual correlation between explanatory variables… only one of these variables with strong mutual correlation is selected, … The variable selection by using relative entropy as a measure has the purpose is to select the most representative variables that explain the variation in the variable of interest…”, [0080]); and

Regarding Claim 12, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit outputs second information indicating a relation between candidate values of the respective explanatory variables included in combinations of specific explanatory variables among the combinations of the explanatory variables and a candidate value of the variable of interest (“selecting… based on said variable specific hierarchical presentation of statistical models, among said plurality of variables of the operating data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0024]; “selecting an explanatory variable that, together with already selected explanatory variable or variables… best describe the selected process output variable in terms of said statistical criterion of the variable of interest”, paragraph [0038]; “…multi-dimensional histogram model may provide a probability distribution of values of the output variable (the variable of interest) for any input variable…”, paragraph [0087]).
Regarding Claim 13, Paunonen discloses the information processing apparatus according to claim 12, wherein the second information is a conditional probability table, a joint probability table, a cross-tabulation table, or a multiple regression equation (“normalized probability”, paragraph [0059]; “probability distribution”, paragraph [0168]).
Regarding Claim 15, Paunonen discloses the information processing apparatus according to claim 14, wherein the third information is a statistic indicating a correlation or cause-effect relation (“statistical criterion is entropy”, paragraph [0047]; “…with an entropy based statistical selection method…”, paragraph [0079]).
.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788) in view of Yano (2013/0297549).
Regarding Claim 9, Paunonen essentially discloses the explanatory variables (“combination of variables”, paragraph [0076]) but does not explicitly disclose the information processing apparatus according to claim 7, wherein the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables.
However, Yano (2013/0297549) discloses the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables (“there is a combination of explanatory variables for which absolute value of their correlation coefficients is not smaller than the predetermined value…”, paragraph [0168].  Noted that the correlation coefficient determines the number of combinations of explanatory variables).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided combinations of the explanatory variables based on the correlation in order to provide 
Regarding Claim 10, Pounonen in view of Yano discloses the information processing apparatus according to claim 9, wherein the control unit accepts a designation of the predetermined number (“there is a combination of explanatory variables for which absolute value of their correlation coefficients is not smaller than the predetermined value…”, paragraph [0168] of Yano).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788) in view of Coogan-Pushner (2018/0158158).
Regarding Claim 14, as discussed above, Paunonen essentially discloses the claimed invention but does not explicitly disclose the information processing apparatus according to claim 2, wherein in the graph, third information that is an index of a relation between two variables is displayed in correlation with the links.
However, Coogan-Pushner (2018/0158158) discloses third information that is an index of a relation between two variables is displayed in correlation with the links (“technical effects and benefits also include the use of rules based machine learning to generate the index(es) based on the variables in the MSX database. The model can be built based on correlations and other dependencies found in historical data in order to predict a chance of a material financial event based on the current variables”, paragraph [0172]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an index of a relation between variable in Paunonen in order to obtain the technical effects and benefits in machine learning and prediction analysis as taught by Coogan-Pushner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Morinaga et al. (2016/0232539) discloses the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables (“number of ways of selecting a combination of the first explanatory variable X and the second explanatory variable Y is 45”, paragraph [0127]).
Aoki et al. (2012/0331024) discloses the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables (“The input block 101 accepts n pieces of the observed data (y.sub..alpha., x.sub..alpha.) which is a combination of the response variable y and the explanatory variable x. The input block 101 also receives the information on the domain R of the explanatory variable x, the maximum value M for the number of partitions in the case that the domain R is partitioned and the minimum unit”, paragraph [0076]).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/WILSON LEE/               Primary Examiner, Art Unit 2152